 1                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 2

 3
      OLIVER BRUCE MORRIS,
 4

 5                           Plaintiff,
                                                        Case No. 2:19-cv-00569-GMN-CWH
 6           v.
                                                        [PROPOSED] SCHEDULING ORDER
 7    MICHAEL R. POMPEO, in his official
      capacity as Secretary of State,
 8

 9                           Defendant.

10

11          Upon review of the parties’ joint motion to establish a briefing schedule, the following schedule
12 shall be entered in this case:

13

14    June 14, 2019           Plaintiff files an amended complaint.
15    June 28, 2019           Defendant produces a copy of the certified administrative record to Plaintiff.
16    July 12, 2019           The parties confer on the administrative record and regarding any discovery
17                            requested by Plaintiff.
18    July 26, 2019           The parties file a joint status report setting forth either a briefing schedule
19                            based on the administrative record or a deadline for Defendant’s responsive
20                            pleading.
21

22          In addition, the deadline for Defendant’s responsive pleading is extended until the date set forth
23 in the parties’ forthcoming joint status report.

24          IT IS SO ORDERED.
25

26           June 12, 2019
      Dated: ____________
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                         [Proposed] Scheduling Order, Morris v. Pompeo, No. 19-0569
